Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spilotro (8,955,697). Spilotro discloses a holder (rack 10) that has most of the features of the claimed holder. For example, the holder of Spilotro can hold injector pens as functionally claimed (see, for example, the preamble of claim 1). 
The claimed base plate can be back wall 14.
The claimed attachment structure can be one of those described in column 3 lines 15-22.

The claimed support member can be shelf 60 or bottom wall 20.

What Spilotro is also missing from claim 1 is disclosure that the parallel edges of the retaining members are also parallel to the second side of the base plate. Instead, Spilotro teaches that due to the curvature of the magazines described in Spilotro the edges of the retaining members are also curved. See column 3 lines 38-49, for example. This curvature means that the edges of the retaining members while parallel to each other are not parallel to the second side of the base plate as required in claim 1. 
On the other hand Spilotro expressly teaches that “various changes and modifications to the embodiments herein chosen for purposes of illustration will readily occur to those skilled in the art”. To one of ordinary skill in the art, firearm magazines of the type encompassed in Spilotro can also be straight instead of curved. Accordingly, it would have been obvious to such a person to contruct the edges (the portions of tabs 36, 38 opposite each other) of the retaining members in Spilotro so that they were straight (not curved as taught in the reference) in order to facilitate the proper retention in the holder of straight magazines.  
Spilotro also shows features of the dependent claims such as the gusset member of claim 2 (see sidewall 22). On the other hand, Spilotro may not show all of the features of the dependent claims. However these features are all conventional as shown by the prior art of record. These include the suction cups of claims such as claim 5 (shown in at least Schneider, Cabanban and Belokin) and the adhesive layer and protective film of claim 6 (shown in originally applied Jesse). These also include first and second layers as required in claim 7 (note the layers of 
Since the missing features are conventional in the art to which Spilotro is directed, it would have been obvious to provide them to the apparatus of Spilotro in order to conveniently use it.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesse (6,955,259) in view of Luisi (5,484,066). Jesse is applied substantially as before, except that per the Board Decision of 6/18/20 Jesse’s clips 14 do not meet the configuration of the retaining members as claimed in claim 1. 
On the other hand Luisi discloses clip structures 6a, 6a’, 6b and 6b’ that meet the requirements in claim 1 for the retaining members, given the interpretation of the relevant claim limitations argued for by applicant. That is, each retaining member of Luisi has “a respective pair of opposing sides (the opposed clips of each clip structure), wherein each opposing side extends from the second side (front face 4a) of the base plate (backing structure 4) toward a respective opposing side to a respective first edge parallel to a first edge of the respective opposing side and to the second side of the base plate forming a region there between”. 
The apparatus of Luisi is similar to the apparatus in Jesse, and the clip structures of Luisi operate in the same way as the clips 14 of Jesse  (the articles to be held are snapped-in between the left and right members of the clip structures). Accordingly, it would have been obvious to provide for the apparatus of Jesse to have retaining members as constructed in Luisi (instead of or in addition to the retaining members of Jesse), for the purpose of more securely holding the items in the holder of Jesse, for the purpose of more securely holding items of different sizes in the holder of Jesse, to provide retaining memebrs that were more economical to construct and/or to provide more durable retaining members. The claims read on Jesse modified as indicated.
Several references not relied upon herein also show features of the claims met by the applied references. These features include gusset 
Given the Decision by the Board, including the interpretation given to claim 1 as amended, it appears that the claims do not avoid the prior art for the reasons indicated above. 
Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive. 
Applicant argues first that although Spilotro discloses the claimed attachment structure as set forth in the rejection (note paragraph 3 lines 7-8), affixing it to the first side of the base plate (as the rejection finds would have been obvious) is impermissible hindsight. See the third page of the latest Remarks in the third thereof. The applicant does not state the basis for the argument that the modification to Spilotro is impermissible under the law. Instead, the applicant’s only argument appears to be that “those are the examiners words and are not part of the disclosure in Spilotro” (referring to the statement of modification in the rejection). Since the applicant’s argument is unsupported, and since 
Applicant’s next argument is that Spilotro does not disclose anything configured to receive an injector pen or a medical vial. In support of this argument applicant further argues that Spilotro is directed to a firearm magazine storage rack. See the fourth paragraph of Remarks page 3. This argument is also unconvincing, and clearly so. As applicant is no doubt aware, the “configured to receive…..” limitations in each independent claim recite intended uses of the claimed holder. No injector pens or medical vials are actually claimed (that is, positively recited) and therefore none whatsoever are required to be shown by any reference applied in a prior art rejection of the capability of receiving injector pens and medication vials in the retaining members of the prior art holders. As the rejection states the Spilotro holder and its retaining members as applied in the rejection have that capability. In other words the holder of Spilotro can hold some injector pens and medication vials of the appropriate size and shape to fit the retaining members of the Spilotro holder. Therefore Spilotro as applied in the rejection (or more accurately the regions between opposing sides of the retaining members of the Spilotro holder modified as set out in the rejection) is in fact “configured to receive” a respective injector pen (or a respective medication vial) without Spilotro even mentioning either content.
arranged to support one end of each said respective injector pen” (or medication vial).
Applicant next argues the modification to Spilotro to make the edges (tabs 36, 38) of the opposing sides parallel to the base. In Spilotro the edges are curved to accommodate the curvature of the magazines, and therefore the edges while being parallel to each other as also claimed, are not parallel to the base. However, the rejection reasons that magazines of the type encompassed in Spilotro can be straight as well as curved. Straight magazines would have made it obvious to make the edges in Spilotro straight (and parallel to the base given their configuration relative to the Spilotro sides) in order to properly 
As is evident from the rejection itself and from applicant’s argument, applicant takes the examiners comment that firearm magazines of the type disclosed in Spilotro can also be straight instead of curved, out of its proper context. However, in doing so applicant never addresses the rationale underpinning the modification to Spilotro. Therefore, the applicant’s argument cannot be convincing. Thus, and more specifically, applicant cites a reference (Tal et al. U.S. 7,059,077) disclosing another curved magazine, argues that this is the same type of magazine encompassed in Spilotro, and further argues that such a magazine would not lead one to make straight (and parallel to the base plate) the edges (tabs 36, 38) in Spilotro. The problem here, for the applicant, is of course that Tal does not disclose a straight 
As expressly taught in Spilotro the disclosed rack is intended to store magazines of different sizes and shapes. See column 2 last paragraph. Straight magazines of the type disclosed in Spilotro are clearly conventional. So given that the edges (tabs 36 and 38) in Spilotro are specifically curved to accommodate curved magazines, modify Spilotro (8,955,697) to hold straight magazines by making the edges straight (and parallel to the base). However, in view of applicant’s arguments the examiner has now cited Spilotro (9,383,179) and Musgrave (4,236,238) so that there is no argument as to the type of magazines the examiner is thinking about. Furthermore, see how the retaining members in the new Spilotro reference have straight sides (to hold the straight magazines)? 
Applicant next argues the rejection over Jesse in view of Luisi. 

Second applicant argues that given the first argument the modification to Jesse would not have a reasonable expectation of success. See Remarks page 6. For the reasons above the examiner disagrees.
Third applicant argues that all claim limitations are not met by the combination of Jesse and Luisi. However, the particular claim limitations argued by applicant appear to be the same ones discussed above with respect to Spilotro that have to do with the injector pens and medication vials. That is to say here the argument appears to be similar to the second and third one discussed above with respect to Spilotro. Thus applicant appears to argue that neither Jesse nor Luisi discloses an injector pen or a medication vial. On that basis, applicant argues that even though the rejection indicates that Jesse has a support 
For the reasons indicated above with regard to Spilotro the examiner disagrees. Applicant is not claiming (the claims do not positively recite) any injector pens or medication vials. Therefore, the references in the claims to any injector pens or medication vials are only functional. As a result neither Jesse nor Luisi needs to disclose any injector pens or medication vials. Instead, the Jesse support member needs to have the capability to support an end of some injector pen or medication vial in order to meet the functional claim requirement. The support member in Jesse has that capability as the rejection makes clear. 
Jesse need not show a single injector pen or medication vial. Why? Because the claims do not require a single injector pen or medication vial. It by now well settled that features that are not 
On the other hand it is apparent that injector pens and medication vials of the appropriate size can be held by the retaining members in Jesse. Additionally, depending on the width of the pens and vials at their relevant ends, the support member in Jesse would support those ends (instead of the ends passing through the needle holes 30 in Jesse. These needle holes in Jesse allow needle covers 24 to pass therethrough, but would not allow much wider structures to pass therethrough). See also the injector pens or mediation vials in the 
Finally, the examiner notes the filing of the Affidavit of 12/24/20. The statements therein are insufficient to overcome the evidence of obviousness set out in all of the comments above. Included in this finding is the fact that item 4 states without any further evidence that the injector pens for use in the claimed invention are heavier than a typical syringe. The evidence of this should have been provided but it was not. Also included in this finding is the fact that the Affidavit does not aver that the support member in Jesse would be unable to support the weight of injector pens or medication vials of the type contemplated by the applicant for use in the claimed holder. Also . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JACOB K ACKUN/Primary Examiner, Art Unit 3736